IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE MATTER OF ESTATE OF LYDIA         : No. 860 MAL 2017
F. SHEARLDS, DECEASED                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: DEREE J. NORMAN             : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.